Election/Restrictions
Claims 1, 3, 4, 9-21 and 25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 22 and 23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 20 December 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Amendment filed 09 September 2021 overcomes all rejections under 35 USC 112(b) and 103.  The closest prior art of record is Liu et al. (US Publication No. 2014/0148379) and Steele et al. (US Publication No. 2014/0045235).
Saccharomyces cerevisiae.  Alternatively, bacteriocin can be delivered via heterologous expression of a bacteriocin gene in a recombinant bacterium such as Escherichia coli or a lactic acid bacterial host, and can include coexpression of a gene which confers immunity to the bacteriocin.  Liu et al. do not describe an ethanologen which is a lactic acid bacteria.
Steele et al. describe genetically engineered Lactobacillus casei 12A which produces ethanol from one or more carbohydrates.  The genetically engineered bacterium can be made by deleting L-lactate dehydrogenase 1 and/or L-lactate dehydrogenase 2 in Lactobacillus casei 12A, introducing one or more exogenous genes encoding pyruvate decarboxylase, and introducing one or exogenous genes encoding an alcohol dehydrogenase II.  The genes encoding pyruvate decarboxylase and alcohol dehydrogenase II may be operably linked to a L. casei promoter.  The engineered bacterium produces significantly more ethanol than the wild type Lactobacillus casei bacterium.  The L. casei bacterium is capable of metabolizing glucose, xylose and other carbohydrates to ethanol.
L. casei described by Steele et al. with a gene encoding a bacteriocin and to have included this bacterium in the Liu et al. process because L. casei falls within the general class of lactic acid bacteria taught by Liu et al. to be useful in such a process.  In addition, one would have been motivated to have used the Steele L. casei in the Liu et al. process because this bacterium would have the coadvantages of producing bacteriocin and converting carbohydrates to ethanol. However, none of the prior art of record teaches or suggests inactivating one or more mannitol dehydrogenases in an ethanologen and, consequently, the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 2, 5-8 and 24 have been cancelled.  Claims 1, 3, 4, 9-21 and 25 are directed to an allowable product.  Previously withdrawn method of use Claims 22 and 23 incorporate all limitations of at least one allowable product and have been rejoined and examined.  Claims 1, 3, 4, 9-23 and 25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652